Notice of Pre-AIA  or AIA  Status
		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 October 2021 has been entered. 


Status of Application, Amendments and/or Claims
2.		Applicant’s response dated 10/8/2021 is considered and entered into record. Claims 1-5, 8-10, 12-19 and 21-22 are currently pending.
3.		Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 October 2019.
4.		Claims 1-5, 8-10, 12, 17-19 and 21-22 drawn to an in vitro method for detection and quantification of an apolipoprotein, are being considered for examination in the instant application. 

Rejections withdrawn
5.		Upon reconsideration of the claims and Applicant’s arguments, the rejections under 35 USC 103 are withdrawn.

New Rejections
Claim Rejection - 35 USC § 103
6.    		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.		Claims 1, 3-4, 8-9, 17-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Henderson et al (US Patent 5,208,143, 5/4/1993) in view of Fitzpatrick et al (WO 00/55635, 9/21/2000) (IDS), Florvall et al (J Geront Biol Sc 61A: 1262-1266, 2006), as evidenced by Septak, M (US Patent 6,040,182, 3/21/2000), Schepens et al (Immunotherapy (Editorial) 7: 203-206, March 2015), and Wilson et al, (Science 252, 1817-1822, 1991). 
8.		The claims are directed to an in vitro method for the detection or quantification of an apolipoprotein (Apo) or an isoform thereof (as recited) in a sample, comprising (i) contacting the sample with a polystyrene surface under suitable conditions for a direct electrostatic or hydrophobic binding between apolipoprotein and the surface; (ii) contacting the surface having bound Apo or its isoform with an antibody specific for the same, resulting in the formation of a complex between the antibody and the Apo or its isoform; (iii) detecting the complex; wherein the surface is blocked with one or more of albumin (bovine serum albumin or BSA), casein, gelatin and a suitable detergent prior to contacting the sample (claims 1, 8), and/or treated with washing solution after step (i) (claims 9, 17). Claim 3 is directed to an in vitro method for determining the relative amount of a target Apo isoform selected from those recited in the claim, comprising (i) contacting the sample with a polystyrene surface under suitable conditions for a direct electrostatic or hydrophobic binding of apolipoprotein and polystyrene surface; (ii) contacting the surface having bound Apo isoform with a first antibody for the target Apo isoform and with a second antibody capable of binding to all isoforms of said Apo present in the sample, under conditions for the formation of a first complex comprising the first antibody and the Apo isoform, and a second complex comprising the second antibody and all other isoforms in the sample; (iii) detecting the levels of the first and second complex (first and second level); (iv) determining the relative amount of the target Apo isoform with respect to the total Apo content based upon the first and second levels; wherein the surface is blocked with one or more of albumin, casein, gelatin and a suitable detergent; wherein the: surface comprises beads or wells in a plate (claim 4); surface is blocked with albumin or bovine serum albumin (BSA) prior to the binding step of 1(i) (claim 18), and/or treated with washing solution after step (i) (claim 19).
9.		Henderson et al teach a method of immunoassay detection of a viral antigen (protein) on a precoated membrane (surface), where the antigen is captured (adsorbed or bound) onto the membrane by non-immunological binding (Abstract), and wherein the solid support (membrane surface) is pre-blocked with a coating of an inert protein for blocking “all nonspecific absorption” (adsorption) “of other proteins” “which would otherwise reduce assay sensitivity” (col 3, Detailed Description, para 2; col 12, lines 46-50). The reference teaches that the membrane (surface) is coated with an inert protein like casein or albumin like bovine serum albumin (BSA) (col 11, lines 42-44); the coated membrane is exposed (contacted) with the sample having the viral antigen such that (under suitable conditions) the antigen in the sample is physically absorbed (adsorbed) onto the precoated (pre-blocked) surface; and the bound antigen is contacted with a tracer comprising an antibody specific to the antigen bound to the coated surface, resulting in a signal which can be detected (col 4, para 1-3) (instant claims 1, 8, 17). The reference also teaches that solid support can be of polymeric material like polystyrene, fabricated into suitable shapes like wells microtiter plates (col 3, lines 59-64), and that the surface is treated with a wash solution after contacting the antigen (after binding step) (instant claim 4, 9). Even though the reference does not teach that the protein binds to the polystyrene surface by direct electrostatic or hydrophobic interaction, the binding of proteins to polystyrene assay plates was widely known to be by passive noncovalent binding (Abstract; col 1, line 40-42), and that the binding interactions are electrostatic or hydrophobic in nature (Septak M, col 5, lines 12-14). Since Henderson et al teach that the antigen binds to the polystyrene surface, the interactions would inherently be either electrostatic or hydrophobic, absent any evidence to the contrary. Besides, the art recognizes viral antigens and apolipoproteins as hydrophobic molecules. For example, human respiratory syncytial virus (HRSV) antigen comprises the ectodomain of the small hydrophobic protein, implying that the RSV antigen is hydrophobic (Schepens et al, page 204, col 1, para 1). Similarly, apolipoproteins such as apoE also comprise a hydrophobic core (Wilson et al, Abstract). 
10.		Henderson et al do not teach assay of apolipoprotein. Henderson et al also do not teach forming a second complex with other isoforms present in the sample, and determining a relative amount of target apolipoprotein isoform.
11.		Fitzpatrick et al teach that apolipoproteins comprising different groups and isoforms, are the protein components of lipoproteins (para spanning pages 1 and 2). The reference teaches a method of detection of apolipoproteins (Apo A, Apo B, Apo C, Apo E) in the serum/saliva, and correlating this with the levels of high and low density lipoproteins (HDL and LDL respectively) in serum, wherein apolipoproteins are protein components of lipoproteins, and wherein the degree of correlation can be an indication to a disease, like heart disease (Abstract; page 1, para 3; page 6, para 3; claims 1, 2; para spanning pages 11 and 12; page 18, lines 12, 13). The reference also teaches assays for ApoA1 and ApoB in the serum by ELISA immunoassay (para spanning pages 11 and 12; page 18, lines 12, 13), comprising placing (contacting) a sample with Apo A1 or B in ELISA plates, treating the plates with a blocking agent, such as bovine serum albumin or non-fat (skim) milk proteins, after which the presence of antibody to Apo A1, and Apo B, etc. (like contacted) in the wells results in binding to the apolipoproteins, the plates are then washed with BSA/PBS;  and the antigen bound to the antibody is detected (para spanning pages 11, 12; Example 2, para spanning pages 18, 19). The reference further teaches antibodies to all Apo-B containing lipoproteins (page 8, para 3), and antibodies to LDL and HDL (page 13, para 3, 4). It is noted that ”apolipoprotein” “relates to a protein that binds lipids to form a lipoprotein” (instant specification, page 9, lines 3, 4), and apolipoprotein A-1 is a major protein component of HDL (instant specification, page 9, lines 12, 13), indicating that the antibody binding HDL or LDL, would inherently bind to other apolipoprotein isoforms present in the serum sample, absent any evidence to the contrary.
12.		Florvall et al teach that significant correlations between apolipoproteins and HDL or LDL is a “better risk marker” for heart disease, than individual apolipoproteins (for example) (Abstract). The reference teaches that correlation of LDL and HDL versus apolipoproteins ApoB and ApoA1 would provide prediction to ischemic heart disease (page 1262, col 2, para 2).
13.		Fitzpatrick et al or Florvall et al do not teach the use of BSA prior to the binding step of Apo to the surface. However, blocking agents are known to prevent non-specific binding of reactants or proteins during different steps of ELISA. 
14. 		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the in vitro assay for detection of protein (including hydrophobic proteins like viral proteins or RSV) in a sample as taught by Henderson et al, wherein the plates are pre-blocked, by determining a relative amount of the apolipoprotein isoform (also a hydrophobic protein), with respect to total apolipoprotein (lipoprotein) in the sample in view of the combined teachings of Fitzpatrick et al and Florvall et al. The person of ordinary skill would have been motivated to pre-block the solid support with an inert protein (like BSA), so as to prevent all nonspecific adsorption of other proteins “which would otherwise reduce assay sensitivity” (Henderson et al). The person of ordinary skill would have also been motivated to determine relative amounts of the apolipoprotein in a sample of the subject, as correlation between apolipoproteins and total lipoproteins is a “better risk marker” for specific conditions, e.g. heart disease, than individual apolipoproteins (Florvall et al). The person of ordinary skill would have expected reasonable success because in vitro immunoassays like ELISA were performed to determine the levels of disease marker, at the time of filing of the instant invention.
15.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

16.		Claims 1-5, 8-10, 12 and 17-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Henderson et al (1993), in view of Fitzpatrick et al (2000), and Florvall et al (2006), in further view of Guojun (Mol Neurodeg 7: L10, 2012), and as evidenced by Lee et al, (JBC 287: 2032-2044, 2012). 
17.		Claims 2 and 5 recite that the target Apo isoform is apoE4. Claim 10 recites a method of determining the probability of developing a neurodegenerative disease comprising determining the levels of apoE4 isoform using the steps of claim 1, wherein if the levels are above a reference value, the subject has a high probability of suffering from the disease, and the disease is AD (claim 12).
18.		The teachings of Henderson et al, Fitzpatrick et al and Florvall et al are set forth above. 
19.		Henderson et al, Fitzpatrick et al and Florvall et al do not teach apoE4 or a relation with a neurodegenerative disease (AD).
20.		Guojun teaches apolipoprotein E or apoE is a major transporter of lipid in the brain. The reference adds that apoE4 is a strong risk factor for late onset Alzheimer’s disease (Background), inherently indicating that higher levels of ApoE4 (above a reference value or controls) suggests a higher probability of suffering from AD. Also, with respect to the conclusion of claim 10, the "wherein if the apoE levels are above a reference value, then it is indicative that the subject has a high probability of suffering from a neurodegenerative disease” clause at the end of the claim recites a conditional intended result of the method, but not a step that is to be performed by the artisan. As the reference explicitly teaches that ApoE4 is an identified risk factor apolipoprotein for AD, and that a greater risk of AD is proportional to the presence of ApoE4 gene (as evidenced by Lee et al, para spanning cols 1, 2 of page 2032), the reference inherently teaches the “wherein” limitation of claim 10.
21.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the in vitro assay for detection of a viral antigen (hydrophobic protein) in a sample by direct ELISA as taught by Henderson et al, by assaying for apolipoproteins based upon the teachings of Fitzpatrick et al and Florvall et al, by considering the apolipoprotein isoform apoE4 in view of the teachings of Guojun et al. The person of ordinary skill would have been motivated to assay ApoE4, as it is an identified risk factor for late onset AD (Guojun). The person of ordinary skill would also have been motivated to pre-block the solid support with a coating of an inert protein for blocking all nonspecific adsorption of other proteins “which would otherwise reduce assay sensitivity” (Henderson et al), thereby providing better accuracy of results. The person of ordinary skill would further be motivated to try extrapolating the advantage of determining relative amounts of apolipoprotein (Fitzpatrick et al), to that of ApoE4 for investigating neurodegenerative disease or AD probability. The person of ordinary skill would have expected reasonable success because in vitro immunoassays like ELISA were performed to determine the levels of disease marker, at the time of filing of the instant invention.
22.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

23.		Claims 1-5, 8-10, 12, 17-19 and 21-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Henderson et al (1993), Fitzpatrick et al (2000), and Florvall et al (2006), in view of Guojun (Mol Neurodeg 7: L10, 2012), and in further view of Esser Thermo Fisher Scientific 1-7, 2014. 
24.		Claims 21 and 22 recite that the surface is blocked with a detergent (as listed) prior to the binding step of claim 1(i). 
25.		The teachings of Henderson et al, Fitzpatrick et al, Florvall et al and Guojun et al are set forth above.
26.		Henderson et al, Fitzpatrick et al, Florvall et al and Guojun et al do not teach a detergent for blocking.
27.		 Esser teaches the use of detergent like Tween 20 in ELISA for blocking or washing unspecifically bound reactants, wherein the blocking is done on a polystyrene surface (para 1, Discussion, para 2). 
28.		Henderson et al, Fitzpatrick et al, Florvall et al, Guojun et al or Esser do not teach the use of detergent prior to the binding step of Apo to the surface. However, blocking agents are known to prevent non-specific binding of reactants or proteins. 
29.		The differences between the claimed method and the prior art method therefore, appears to be one of optimization of assay efficiency, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have optimized the assay conditions to arrive at the in vitro method recited in the claims. See MPEP 2144.05: A. Optimization Within Prior Art Conditions or Through Routine Experimentation
30.		 In the case of standardizing an assay (ELISA for example) protocol for determining lipoproteins or apolipoproteins in a sample, one of skill in the art would clearly recognize the standard parameters of the assay, including blocking, washing, reagents etc. and their use at specific times of the assay to derive at a precise specificity and sensitivity of the assay, which could easily be optimized by a scientist in the relevant field. In In re Aller, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.". 
31.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

32.		Claims 1, 8-9, 17 and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Henderson et al (1993) in view of Hogasen et al (J Immunol Meth 160: 107-115, 1993) (IDS), as evidenced by Septak, M (2000).  
33.		The teachings of Henderson et al are set forth above.
34.		Henderson et al do not teach assay of apolipoprotein. 
35.		Hogasen et al teach enzyme immunoassays for clusterin (apoJ), which are adsorbed to polystyrene plates. The reference teaches that samples are added to plates in the presence of 0.2% Tween 20 (PBST) (Abstract: Materials and Methods, Buffers), followed by incubation with a clusterin antibody (page 110, col 1, para 2). The reference also teaches that the coating efficiency (for nonspecific binding) depends on the surface or plates, time and temperature of incubation (page 112, col 1, para 2). The reference adds that “passive adsorption of clusterin to the plastic in the presence of Tween 20 is specific”, and that blocking using detergent (Tween 20), would add validity and reliability to the assay (page 114, col 1, para 3). The reference teaching adsorption “in the presence of Tween 20”, suggests that the detergent may already be present. 
36.		Hogasen et al do not explicitly state that the polystyrene surface is blocked before contacting the sample. However, the teaching that adsorption of clusterin in the presence of detergent, suggests that the blocking step can be conducted before the addition of the protein. In considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom (In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)). 
37.			It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the in vitro assay for detection of protein (or viral antigens which are hydrophobic) in a sample as taught by Henderson et al, wherein the plates are pre-blocked, by using the method of blocking with Tween 20 for assaying apolipoprotein (clusterin) in view of the teachings of Hogasen et al. The person of ordinary skill would have been motivated to do a prior blocking, as “passive adsorption of clusterin to the plastic in the presence of Tween 20 is specific”, and that blocking using detergent (Tween 20), would add validity and reliability to the assay (Hogasen et al). The person of ordinary skill would have expected reasonable success because in vitro immunoassays like ELISA were performed to determine the levels of disease marker, at the time of filing of the instant invention.
38.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

	Applicant’s Remarks:
39.		Restating the claimed invention, Applicant argues that Henderson teaches an assay of viral antigen or protein on a precoated surface however, does not teach or suggest the recited limitations comprising contacting a sample with polystyrene surface for a direct electrostatic and/or hydrophobic interaction between apolipoprotein and the surface. Applicant asserts that Fitzpatrick teaches blocking of polystyrene surface after the addition of the sample, which is different from the instant claims reciting that the surface is blocked prior to contacting with the sample. Applicant argues that the skilled person would not have therefore, understood that “blocking the polystyrene surface prior to contacting the surface with the sample would not reduce or eliminate the specific and high affinity binding of the apolipoprotein to polystyrene”. Applicant also argues that the “selective binding to a “blocked” surface would ….have been counterintuitive for a person of skill in the art”, and would not have a reasonable expectation of success from the teachings of the cited art. Applicant adds that the secondary references (Florvall, Guojun, Esser) do not cure the deficiency of Henderson and Fitzpatrick. Applicant points to the accompanying declaration in support of traversal of the above obviousness rejections. The declaration will be responded individually as presented below.
Calero declaration: 
40.		The declaration of Miguel Calero, PhD, under 37 CFR § 1.132, dated 10/5/2021 (Calero declaration) is acknowledged and fully considered, however, is insufficient to overcome the rejection of claims under 35 USC 103 for reasons described below. 
41.		Paragraphs 1.5-1.8 summarize Examiner’s consideration and opinion about Henderson teachings, and conclude that at the time of filing of the instant application, a person of ordinary skill in the art would not obtain reasonable success in modifying the method of Henderson using viral antigens, for detection and quantification of apolipoproteins of instant claims. The declaration emphasizes that non-immunological specific binding of proteins to BSA-blocked polystyrene is not a property applicable to all proteins or all viral antigens, "as claimed by Henderson". 
42.		Paragraph 2.1 states that Henderson showed examples of enveloped viruses, like HSV, RSV, etc., which demonstrate binding to pre-blocked polystyrene. Paragraphs 2.2-2.4 allege that contrary to assertions made by PTO that the teachings of Henderson could be adapted to other antigens, the method of Henderson does not work for all viral antigens from enveloped viruses. Using the p24 viral antigen from HIV, paragraph 2.3 shows that BSA blocked polystyrene produced markedly reduced binding of surface adsorbed p24 by anti-p24 antibody, while "antibody-detectable apolipoprotein binding to the polystyrene surface was not reduced or eliminated" (Figure on page 4). Paragraph 2.4 refutes Henderson suggestion and concludes that binding of antigens or proteins to BSA blocked polystyrene "is not universal for viral antigens or antigens in general as suggested by Henderson", rather is a specific property of a "certain class of proteins, such as apolipoproteins". 
43.		Paragraphs 3.1 to 3.3 of the declaration explain that viral antigens and apolipoproteins vary structurally and functionally. Paragraph 3.1 states that the binding of proteins to polystyrene is governed by the protein tertiary structure, and is through electrostatic and hydrophobic interactions, wherein the tertiary structure directly depends on the amino acid sequence of the protein. Refuting PTO assertion, the paragraph argues that a motivation to apply Henderson’s viral antigens to apolipoproteins would be unreasonable as these do not “share common structure and/or biological functions that might suggest similarities ……available for interaction via electrostatic and/or hydrophobic forces”. Paragraph 3.1 asserts that Henderson only teaches patient samples having intact viral particles, however, does not disclose the viral antigen, or the antibody recognizing the antigen, therefore, “a direct comparison of APOE amino acid sequence with viral antigens…is not possible”. The paragraph adds that a direct comparison of sequence alignment of APOE and viral antigens HSV, Flu A, and RSV using NCBI Blast tool, showed no significant similarities between the sequences. 
44.		Paragraph 3.2 asserts that the comparative sequence analysis of APOE and the three viral antigens indicates that there being no structural and functional similarities between APOE and the proteins, the person of ordinary skill would not have reasonably expected that “the teachings of Henderson could be applied to apolipoproteins”.
45.		Paragraph 3.3 states that Henderson does not teach the molecular mechanism of the binding of viral antigens to BSA blocked polystyrene. Based upon the failure of binding of p24, together with high specific binding of apolipoproteins, the paragraph states that Henderson teaching of the binding of viral antigens to BSA blocked polystyrene is mediated by the "lipid envelope of virus which is highly hydrophobic", i.e. Henderson used samples containing "intact enveloped viruses" and not an isolated viral antigen. The paragraph asserts that Henderson examples indicate that the hydrophobicity of antigens is "provided by the lipidic envelope and is not a property of the viral antigens (proteins)". The paragraph alleges the use of hindsight based upon instant application, and that the skilled artisan would not reasonably expect that "viral antigens are captured by hydrophobic interactions". 
46.		Paragraphs 4 and 5 argue the secondary reference teachings and states that there would not be any reasonable expectation of success in view of the other references, in particular Fitzpatrick. Describing the Fitzpatrick teachings, paragraph 5 of the declaration asserts that Fitzpatrick teaches that the “polystyrene surface is blocked after contacting with the sample”, and not before as instantly claimed. The paragraph adds that “selective binding of apolipoproteins to the surface of BSA-blocked polystyrene would…..have been counterintuitive for a person of ordinary skill in the art since, the art recognizes that after treating a polystyrene surface with a blocking agent, the agent binds to the surface and inhibits non-specific binding of any molecule other than those present in the blocking reagent to the surface.

47.		The Calero declaration is fully considered, however, is insufficient to overcome the rejection of claims 1-5, 8-10, 12, 17-19 and 21-22 under 35 USC 103 for reasons described below. As stated above Henderson et al teach assay of viral antigens in which polystyrene plates are pre-blocked with BSA or casein. It would therefore, be obvious to modify the assay protocol for viral antigens to assay apolipoproteins in view of the teachings of the secondary references (particularly Fitzpatrick).
48.		The statements in paragraphs 2.1 and 2.4, providing experimental data showing that the method of Henderson does not work for all viral antigens from enveloped viruses, is considered, but not found to be persuasive. The declaration is only concentrating on hydrophobic interactions. Note that the claimed assay requires binding by electrostatic and/or hydrophobic, not just hydrophobic as asserted in the Declaration. Septak et al (cited in the rejection) teaches that interactions between proteins and polystyrene can be electrostatic, hydrophobic and other components, that "no single interaction by itself is strong enough to maintain the bound state, and each interaction may in fact reflect a dynamic equilibrium" (col 5, lines 12-17). 
49.		The prior art recognizes viral antigens as hydrophobic molecules. Schepens et al (Immunotherapy (Editorial) 7: 203-206, March 2015) teach that human respiratory syncytial virus (HRSV) antigen comprises the ectodomain of the small hydrophobic protein, implying that the RSV antigen is hydrophobic (page 204, col 1, para 1). A general teaching by Thermo Fisher Scientific reinforces that polystyrene surfaces have a high affinity for hydrophobic molecules like viral antigen or lipoproteins, and suggests further addition of agents like detergents for stable hydrophobic adsorption on the surface <Hydrophobic, Lipid-Binding Plates | Thermo Fisher Scientific - US>, downloaded on 8/8/22, one page).
50.		Furthermore, the figure on page 4 of the declaration shows that there is some binding of p24 to BSA blocked polystyrene. The claims do not require a specific degree of binding of the antigen to polystyrene. Step (i) of claim 1 only requires "contacting the sample with the polystyrene surface under suitable conditions" (active step), ....for a "direct electrostatic and/or hydrophobic binding interaction between the apolipoprotein and the polystyrene surface". It is to be noted that the latter part of step (i) will be an inherent outcome of “contacting”. Applicant's argument that only a certain class of proteins like apolipoproteins bind to BSA blocked polystyrene, is not true as p24 also demonstrates binding as shown in the experiment above. While it is accepted that the functional and structural properties of proteins govern their binding characteristics, it must be noted that the binding difference is not a factor of the claimed assay.
51.		Paragraph 2.3 provides only a single example of viral antigen (p24), which cannot be a representative sample to disqualify all viral antigens as having a poor binding to BSA blocked polystyrene. In contrast to the Declaration showing results with one viral antigen of the HIV, Henderson exemplifies using three viral antigens – RSV, Influenza A and HSV, wherein a color density with serial antigen dilutions shows a concentration dependent increase with increased number of infected cells (correlated to increased antigen) (col 3, lines 49-55; Example 2-4: Figs 1-3). The results depict that all three antigens bind to the BSA blocked plastic or polystyrene plates, thereafter binds (forms a complex with) to antibodies specific to the respective antigens, which is detected using a densitometer. The reference teaches that the binding of the antigen to the plate (membrane) is non-immunological. As stated above, the binding of proteins to polystyrene assay plates was widely known to be by passive noncovalent binding (Abstract; col 1, line 40-42), and that the binding interactions are electrostatic or hydrophobic in nature (Septak M, col 5, lines 12-14). Since Henderson et al teach that the antigen binds to the polystyrene surface, the interactions would inherently be either electrostatic or hydrophobic, absent any evidence to the contrary.
52.		The declaration’s statement that viral antigens and apolipoproteins are structurally and functionally different is acknowledged and agreed. It is known that different proteins are identified by uniquely different nucleic acid and amino acid sequences, having distinguishable functional features. This is an accepted phenomenon. Despite the differences, Henderson teachings provide evidence that viral antigens, which are structurally and functionally different from apolipoproteins, also bind to pre-blocked polystyrene surface, and can be detected and quantified using immunoassay. The argument in paragraph 3.3, asserting that Henderson only teaches patient samples having intact viral particles, and not viral antigen, or the antibody recognizing the antigen, is not found to be persuasive. Contrary to this allegation, it is clarified that the reference explicitly teaches the use of viral “antigen” or “antigen” dilution, and an antibody specific to the antigen in the assay (Abstract; Example 2, cols 9, 10; Figures 1-3; claim 1c).  Additionally, claim 1(i) also recites that the binding is electrostatic and/or hydrophobic, i.e. not just hydrophobic. Furthermore, Septak '182 teaches that the binding is a result of more than one individual interactions (not just electrostatic or hydrophobic), and further state that each interaction may "reflect a dynamic equilibrium" (col 5, lines 12-21). In other words, the interaction would inherently be hydrophobic, electrostatic or both. 
53.		Applicants may argue that the examiner's conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). **>See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.<
54.		The arguments stated in paragraphs 4 and 5 of the declaration, directed to Fitzpatrick teachings are carefully considered, but not found to be persuasive. As stated in the rejections, Henderson teaches binding of viral antigen protein to a polystyrene surface blocked by BSA. Therefore, the idea of binding of antigens to BSA-blocked polystyrene was known in the art, hence is not a counterintuitive concept as immunoassays starting with a pre-blocked surface was accepted in the protocol. Fitzpatrick was only used for assaying apolipoprotein and determining a relative amount of target apolipoprotein isoform. With reference to use of BSA (i.e. blocking) before or after the addition of the sample, it is reiterated that "blocking agents are known to prevent non-specific binding of reactants or proteins during different steps of ELISA". Applicant’s recent inclusion of Hogasen et al (J Immunol Meth 160: 107-115, 1993) (IDS dated 10/8/2021), teaching enzyme immunoassays for clusterin (apoJ), adsorbed to polystyrene plates, states that samples were added to plates in the presence of 0.2% Tween 20 (PBST) (Abstract: Materials and Methods, Buffers), followed by incubation with a clusterin antibody (page 110, col 1, para 2). The reference adds that “passive adsorption of clusterin to the plastic in the presence of Tween 20 is specific”, and that blocking using detergent (Tween 20), would add validity and reliability to the assay (page 114, col 1, para 3). The statement - “adsorption….in the presence of Tween 20”, potentially suggests an assay parameter wherein the detergent might already be present. In considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom (In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)).
55.		As stated in the rejection above, it is repeated that in the case of standardizing an assay (ELISA for example) protocol for determining lipoproteins or apolipoproteins in a sample, one of skill in the art would clearly recognize the standard parameters of the assay, including blocking, washing, reagents etc. and their use at specific times of the assay to derive at a precise specificity and sensitivity of the assay, which could easily be optimized by a scientist in the relevant field. In In re Aller, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.". 
56.		For reasons stated above, it would therefore, have been obvious to a person of ordinary skill in the art to modify the in vitro assay for detection of protein in a sample as taught by Henderson et al, wherein the plates are pre-blocked, by determining a relative amount of the apolipoprotein isoform with respect to total apolipoprotein in the sample in view of the combined teachings of Fitzpatrick and Florvall.
57.		In view of the foregoing, the Calero declaration in totality is found to be ineffective to withdraw the pending rejections. Henderson et al teach a direct ELISA assay for proteins comprising binding of the target protein directly to polystyrene surface, and pre-blocking the surface. The cited reference not only evinces that pre-blocking of polystyrene surface before adding the sample with target protein was known much before filing of the instantly claimed inventive method, it even provides a reasoning for the pre-blocking step, stating that this would prevent “all nonspecific absorption (adsorption) of other proteins” “which would otherwise reduce assay sensitivity”, thereby indicating predictable and more accurate results, with a reasonable expectation of success. The combination of the above references proves that the knowledge and expertise for the claimed method for prior blocking of polystyrene surfaces in an in vitro assay method was known in the art and the results were expected to be successful. The prima facie obviousness of the claimed invention in view of the combined references, therefore, provides sufficient reasoning, and nullifies Applicant’s allegations of the improper teachings in the individual references. 



Conclusion

58.         	No claims are allowed. 
			59.		The prior art considered pertinent to applicant's disclosure is as follows:
		Trougakos et al (Int J Biochem Cell Biol 34: 1430-1448, 2002)	
	(Reference teaches that apolipoprotein J (ApoJ or clusterin) protein has a hydrophobic signal sequence (page 1432, Section 3).
		
60.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
61.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
62.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
4 August 2022
	

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644